Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1 and 4 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including an alarm system of an installation area, comprising: a hub station, including: a hub station housing; a hub station controller disposed within the hub station housing, a plurality of client stations that are distributed in a plurality of architectural zones of the installation area, the plurality of client stations each including a client station housing and located therein a client station power transformer, a client station speaker, a client station microphone for capturing sounds including audio, a client station video display, a client station image sensor for capturing images including video, and one of a plurality of client station controllers, and wherein the hub station is configured for monitoring the plurality of client stations over a short range telecommunications network, wherein the short range telecommunications network is a local area network or a personal area network; determining, from the monitoring, that an alert condition exists in a corresponding architectural zone of the architectural zones based on the capturing sounds in the corresponding architectural zone, and thereupon: establishing a first bidirectional communication concurrently with two or more of the plurality of client stations distributed in the plurality of architectural zones; establishing a second directional communication with a central station, over a long range telecommunications network that includes one or more Public Switched Telephone Networks (PTSN); and establishing another bidirectional communication, over a public communications network, with a mobile device, wherein each of the bidirectional communications include: transmitting voice and image data, representing audio captured from the corresponding microphones of the two or more of the plurality of client stations and video captured from the corresponding image sensors of the two or more of the plurality of client stations, to the central station and the mobile device; and receiving voice and image data, representing audio and video transmitted by the central station and the mobile device, for outputting via the corresponding client station speakers and the client video displays. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 


/QUANG PHAM/Primary Examiner, Art Unit 2684